RENDERED: MARCH 25, 2022; 10:00 A.M.
                          NOT TO BE PUBLISHED

                  Commonwealth of Kentucky
                             Court of Appeals

                                 NO. 2021-CA-1139-ME

DARIAN R. CLAY                                                              APPELLANT


                   APPEAL FROM OLDHAM CIRCUIT COURT
v.                HONORABLE DOREEN S. GOODWIN, JUDGE
                          ACTION NO. 20-CI-00205


MARICARMEN1 RIVERA                                                             APPELLEE


                                       OPINION
                                      AFFIRMING

                                      ** ** ** ** **

BEFORE: CETRULO, DIXON, AND LAMBERT, JUDGES.

DIXON, JUDGE: Darian R. Clay, pro se, appeals the custody and parenting time

order entered by the Oldham Circuit Court on September 16, 2021. After careful

review of the briefs, the record, and the law, we affirm.




1
  Appellant’s notice of appeal misidentified Appellee as Marie Carmen Rivera. We have opted
to use the correct spelling in this Opinion.
             BACKGROUND FACTS AND PROCEDURAL HISTORY

                Clay and Maricarmen Rivera are the parents of H.C., born January

2010. Clay’s paternity was established by the Jefferson Circuit Court in 2011, and

as part of that action, orders regarding parenting time were entered. In May 2019,

Clay’s parenting time was restricted to supervised after Rivera sought and was

granted a domestic violence order (DVO) from the Oldham Circuit Court; the

DVO expired May 17, 2021.

                In April 2020, Rivera filed the petition underlying this appeal seeking

sole custody of H.C. and the establishment of a parenting time schedule for Clay.

Clay moved to dismiss the action arguing that the Jefferson Circuit Court had

continuing jurisdiction by virtue of its prior orders and that Rivera was proceeding

improperly by seeking an initial determination of custody and parenting time

instead of a modification. Rivera opposed the motion asserting that the Jefferson

Circuit Court orders did not constitute initial determinations because they were not

based upon a KRS2 403.270 best interest analysis. The court denied Clay’s motion

and proceeded with a hearing. Thereafter, by order entered September 16, 2021,

the court denied Rivera’s request for sole custody and set supervised parenting

time for Clay. Clay timely appealed.




2
    Kentucky Revised Statutes.

                                           -2-
                                         ANALYSIS

                As a preliminary matter, we must address Rivera’s contention that this

appeal should be dismissed, or reviewed only for a manifest injustice, as a result of

Clay’s failure to provide specific citations to the record, as required by CR3

76.12(4)(c)(v), establishing that his alleged errors are preserved. Clay’s brief

contains a statement that his claims are preserved “by timely filed motions and

objections during the Oldham Circuit Court hearing of August 11, 2021.”

However, as this assertion provides the Court no guidance as to where in the record

or during the four-hour hearing the arguments can be located, we agree with Rivera

that Clay’s preservation statement is insufficient. Where a party fails to abide by

the rules of civil procedure, we are permitted to ignore the deficiency, strike the

brief in whole or part, or review the issues raised for manifest injustice. CR

76.12(8); Elwell v. Stone, 799 S.W.2d 46, 47 (Ky. App. 1990). Given the import

of child-related matters, we will disregard the error to the extent Clay’s claims are

properly preserved.

                Clay’s first claim of error pertains to the court’s application of KRS

403.270, which governs initial custody determinations, as opposed to KRS

403.340, relating to modifications of custody. We need not delve into the specifics

of this contention since Rivera’s petition for sole custody was denied and,


3
    Kentucky Rules of Civil Procedure.

                                            -3-
consequently, any alleged error was harmless. CR 61.01. Likewise, we need not

address Clay’s argument that the court erred in determining custody without the

filing of an affidavit as required by KRS 403.350.

                 Clay next contends that because Rivera failed to file a verified motion

or affidavit, as required by FCRPP4 8(2) to seek a modification of parenting time

orders, the court lacked particular case jurisdiction to adjudge the matter. Rivera

disputes that FCRPP 8(2) is applicable, renewing her argument before the circuit

court that the prior orders did not constitute initial determinations, and thus,

jurisdiction was proper.

                 Particular case jurisdiction “‘refers to the authority and power of the

court to decide a specific case, rather than the class of cases over which the court

has subject-matter jurisdiction.’” Nordike v. Nordike, 231 S.W.3d 733, 738 (Ky.

2007) (quoting Milby v. Wright, 952 S.W.2d 202, 205 (Ky. 1997)). Whether a

court has particular case jurisdiction often turns solely on a party’s compliance

with prerequisites established by statute or rule. Id. FCRPP 8(2) provides that “[a]

motion to modify parenting time shall set forth facts supporting the requested

modification and be verified or accompanied by an affidavit.” Assuming arguendo

that Clay is correct that FCRPP 8(2) was applicable, we conclude Rivera




4
    Family Court Rules of Procedure and Practice.

                                               -4-
substantially complied where she filed a verified petition, and thus, the court had

particular case jurisdiction.

             Clay additionally argues the court erred by relying on an expired

DVO as the basis to modify his parenting time. We disagree. Pursuant to KRS

403.320(3), a “court may modify an order granting or denying [parenting time]

whenever modification would serve the best interests of the child[.]” A history of

domestic violence is undoubtedly a relevant factor to a child’s best interests. See

KRS 403.320(2). Moreover, the court herein did not conclude that modification

was in H.C.’s best interest as an inherent consequence of the DVO; rather, the

court determined H.C.’s discomfort with unsupervised time with Clay, a finding

Clay has not challenged, required modification of his parenting time. Accordingly,

we conclude this claim is without merit.

             Finally, Clay takes umbrage with an order that he participate in

parent-child therapy and argues the order constitutes the erroneous enforcement of

a provision of the expired DVO. Pursuant to FCRPP 6(2)(c), because the

underlying action is a dispute regarding custody or parenting time, the court is

permitted to order family counseling, and thus, the order for parent-child therapy

was not in error.




                                           -5-
                               CONCLUSION

           Therefore, and for the foregoing reasons, the order entered by the

Oldham Circuit Court is AFFIRMED.



           ALL CONCUR.



BRIEFS FOR APPELLANT:                   BRIEF FOR APPELLEE:

Darian R. Clay, pro se                  Ben Wyman
Louisville, Kentucky                    Carrollton, Kentucky




                                      -6-